           Case 1:20-cv-03249-BAH Document 15 Filed 01/16/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 CHARLOTTE LOUISE TATE, et al.,

                         Plaintiffs,
                                                           Civil Action No. 20–3249 (BAH)
                         v.
                                                           Chief Judge Beryl A. Howell
 MICHAEL POMPEO, Secretary of State, et
 al.,

                         Defendants.




                                                   ORDER

         Upon consideration of plaintiffs’ Motion for Preliminary Injunction, ECF No. 8, the

memoranda submitted in support of and opposition, and the exhibits thereto; and the entirety of

the underlying record, for the reasons set forth in the accompanying Memorandum Opinion, it is

hereby

         ORDERED that plaintiffs’ Motion for Preliminary Injunction is GRANTED IN PART

and DENIED IN PART; it is further

         ORDERED that defendants are preliminary ENJOINED from relying on the Presidential

Proclamations to suspend plaintiffs’ visa adjudications or applying the Proclamations in any way

that prohibits embassy personnel or consular officers from processing, reviewing, or adjudicating

plaintiffs’ visa applications; and it is further

         ORDERED that defendants shall submit to the Court monthly status reports, with

detailed information from knowledgeable personnel, advising the Court of (1) whether plaintiffs’

visa interviews have been scheduled and, if not, when defendants expect the interviews to be

scheduled; (2) the status of plaintiffs’ visa applications in the queue of pending applications; and
          Case 1:20-cv-03249-BAH Document 15 Filed 01/16/21 Page 2 of 2




(3) if no progress has been made with respect to either of the above inquiries since the

submission of the last status report, explaining the lack of progress. Defendants shall submit

their first status report by 2:00 PM on February 5, 2020, and successive status reports by 2:00

PM on the first Friday of every month until the earlier of the resolution of plaintiffs’ applications

or the resolution of this case.

        SO ORDERED

        Date: January 16, 2021

                                                      __________________________
                                                      BERYL A. HOWELL
                                                      Chief Judge
